The opinion of the Court was delivered by
Rogers, J.
A person may be entitled to a settlement either on the score of birth or acquisition, the manner of acquiring which is pointed out in the 9th section of the Act of 13th June 1836. There is also derivative settlement, which is the case of legitimate children following the settlement of the parent, and of the latter description is the case before us. The settlement of a pauper is *549the place of his birth, but the birth of the child does not give him a settlement, except when the settlement of the father and mother is not known., and then only until it is known. And when the father gains a second settlement, after the birth of the child, that settlement is usually communicated to the child. 2 Lord Raym. 1332. The father’s settlement is the settlement of the children when it can be found out; otherwise the birth of a child is ’prim'd facie the settlement of the child, until another settlement is discovered. In the case before us, it is conceded that the father’s .settlement is the township of Beaver; and this is doubtless the settlement of the son, unless after he attained the age of 21 years, he became separated from his father’s family.. The rule is this :—- where a son becomes independent of his father’s family, or emancipated from it, he will not acquire a'settlement where his father goes to reside. But if he remains part of his father’s family, he will acquire a derivative settlement from the settlement of his father. Bur. Settl. Cas. 806; Halifax v. Warley, (3 Burns’ Jus. 373). A child, is not emancipated so as to lose the benefit of any settlement which his father may gain until 21 or marriage, or till he has gained a settlement in his own-right, or till he has contracted a relation inconsistent wifh the idea of being part of his father’s family. These principles are decisive of the case in hand, as the lünatic has never ceased to need or receive the protection of his father, and, from his helpless situation, was incapable of contracting any relation inconsistent with that position.
The same construction must be given to the Act of 1836, as has been already given to other similar provisions in the Act of 1771. 1 Yeates 251; 2 Dali. 213. As it is against natural justice to make a man a judge in his own case, nothing but express words can induce us to give an Act of the Legislature such a construction. On the last ground, the order of removal is quashed.
Order quashed.